DETAILED ACTION
Allowable Subject Matter
Claims 16-24 and 32-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 16, while wireway and light fixture assemblies having: an outer perimeter wall defining an assembly interior; the outer perimeter wall including a top wall, a left sidewall, and a right sidewall; an LED light engine; first and second wireways disposed within the assembly interior; the first wireway being connected to the left sidewall; the second wireway being connected to the right sidewall; the LED light engine and the first and second wireways being disposed with portions of each of the first and second wireways being disposed between the LED light engine and the top wall, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The wireway and light fixture assembly as disclosed in claim 16 above, wherein the first wireway being spaced apart from the second wireway, and the first wireway has at least one wireway wall and a first wireway door openable into the assembly interior and the second wireway has at least one wireway wall and a second wireway door openable into the assembly interior.

Claims 32-38 are allowed for being dependent on the allowed claim 16. 


With regard to claim 17, while wireway and light fixture assemblies having: an outer perimeter wall defining an assembly interior; the outer perimeter wall including a top wall, a left sidewall, and a right sidewall; an LED light engine; first and second wireways disposed within the assembly interior; the first wireway being connected to the left sidewall; the second wireway being connected to the right sidewall; the LED light engine and the first and second wireways being disposed with portions of each of the first and second wireways being disposed between the LED light engine and the top wall, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The wireway and light fixture assembly as disclosed in claim 17 above, wherein the first wireway being spaced apart from the second wireway, and the LED light engine is selectively movable between closed and open positions with respect to the assembly interior; the open position of the LED light engine providing access to both of the first and second wireways.

Claims 18-23 are allowed for being dependent on the allowed claim 17. 

With regard to claim 24, while wireway and light fixture assemblies having: an outer perimeter wall defining an assembly interior; the outer perimeter wall including a top wall, a left sidewall, and a right sidewall; an LED light engine; first and second wireways disposed within the assembly interior; the first wireway being connected to the left sidewall; the second wireway being connected to the right sidewall; the LED light engine and the first and second wireways being disposed with portions of each of the first and second wireways being disposed between the LED light engine and the top wall, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The wireway and light fixture assembly as disclosed in claim 24 above, wherein the first wireway being spaced apart from the second wireway, and the first and second wireways are spaced from the top wall by portions of the assembly interior.

Claims 39-40 are allowed for being dependent on the allowed claim 24. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875